                                                  THE HONORABLE RICHARD A. JONES
 1

 2

 3

 4

 5

 6
                        IN THE UNITED STATES DISTRICT COURT
 7                    FOR THE WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8

 9   TELECOMMUNICATION SYSTEMS,                      Case Nos. 2:19-cv-00336-RAJ; 2:19-cv-
     INC.,                                           00644-RAJ
10
                                    Plaintiff,       ORDER DENYING MOTION TO
11
                                                     CONSOLIDATE
           v.
12
     LYNNE HOUSERMAN and MOTOROLA
13
     SOLUTIONS, INC.,
14
                              Defendants.
15   ____________________________________

16   LYNNE HOUSERMAN,

17                                  Plaintiff,

18         v.

19   COMTECH TELECOMMUNICATIONS
     CORPORATION, FRED KORNBERG,
20   AND MICHAEL D. PORCELAIN,
21                                  Defendants.
22

23
           This motion is before the Court on Plaintiff TeleCommunication Systems Inc.’s

24
     motion to consolidate. Dkt. # 39. For the following reasons, Plaintiff’s motion is

25
     DENIED without prejudice.
 1          On March 6, 2019, Plaintiff TeleCommunication Systems, Inc. (“TSYS”) filed a
 2   complaint against Defendants Lynne Houserman and Motorola Solutions, Inc., alleging
 3   claims of breach of contract, tortious interference with contract and tortious interference
 4   with business expectancy. See TeleCommunication Systems, Inc. v. Lynne Houserman
 5   and Motorola Solutions, Inc., Case No. 2:19-cv-00336-RAJ (W.D. Wash.) (the “TSYS
 6   Action”). On May 1, 2019, Plaintiff Lynne Houserman (“Houserman”), filed a complaint
 7   against TSYS’s parent corporation, Comtech Telecommunications Corp., and two of its
 8   officers, Fred Kornberg and Michael D. Porcelain, alleging claims for breach of contract,
 9   violations of Washington’s Wage Rebate Act, and violations of Washington’s Law
10   Against Discrimination. See Lynne Houserman v. Comtech Telecommunications
11   Corporation, Fred Kornberg and Michael D. Porcelain, Case No. 19-cv-00644-RAJ
12   (W.D. Wash.) (the “Houserman Action”). On July 8, 2019, the parties filed a stipulated
13   motion to consolidate the TSYS Action and the Houserman Action for discovery
14   purposes. The Court granted the motion. Dkt. # 32. TSYS now moves to also
15   consolidate the cases for trial. Dkt. # 39.
16          “If actions before the court involve a common question of law or fact, the court
17   may: (1) join for hearing or trial any or all matters at issue in the actions; [or] (2)
18   consolidate the actions . . .” Fed. R. Civ. P. 42(a). TSYS argues consolidation is
19   appropriate in this action because the cases have common issues of fact and law. Dkt. #
20   39 at 8. Houserman concedes that there is some factual overlap between the two cases
21   but argues that it is premature to also consolidate the cases for trial. Dkt. # 42 at 11.
22   Specifically, Houserman notes that discovery in this action is just beginning and it is
23   possible that as discovery progresses it will reveal additional facts weighing against
24   consolidation. Dkt. # 42 at 11-12. Houserman also argues that consolidation would be
25   substantially prejudicial to Ms. Houserman because it would reveal potentially prejudicial
 1   information unrelated to Ms. Houserman’s claims of sex discrimination, retaliation, and
 2   wrongful termination against TSYS. Dkt. # 42 at 11.
 3          The Court agrees that TSYS’ motion is premature. Although there are clearly
 4   common issues of fact, discovery in this case has only just begun and it is possible that
 5   future discovery may reveal circumstances rendering a joint trial unfeasible. In addition,
 6   the cases are already consolidated for discovery purposes, mitigating any efficiency
 7   concerns at this point in time. Accordingly, TSYS’ motion is DENIED, without
 8   prejudice. Dkt. # 39. TSYS is free to renew it motion to consolidate at a later time, after
 9   the close of discovery.
10

11          DATED this 9th day of March, 2020.
12

13
                                                      A
                                                      The Honorable Richard A. Jones
14                                                    United States District Judge
15

16

17

18

19

20

21

22

23

24

25
